DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
 
Response to Arguments
Applicant's argument, see pages 7-11, filed on Sep. 13, 2022, have been fully considered, but they are moot in view of new grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. Patent Application Publication No. 2021/0021818 A1), [hereinafter Lee], and further in view of Chiang et al., (U.S. Patent Application Publication No. 2022/0201335 A1), [hereinafter Chiang].
Regarding claim 1, Lee discloses an image decoding method performed by a decoding apparatus (The present invention relates to an image encoding/decoding method and apparatus, and a recording medium storing a bitstream; 0001), the method comprising: 
receiving a bitstream including residual information ([0131] The decoding apparatus 200 may obtain a reconstructed residual block by decoding the input bitstream, and generate a prediction block; 0131 and Fig. 2); 
deriving transform coefficients for a target block based on the residual information ([0133] In order to decode a transform coefficient level (quantized level), the entropy decoding unit 210 may change a one-directional vector form coefficient into a two-dimensional block form by using a transform coefficient scanning method.); 
deriving modified transform coefficients based on an inverse non-separable transform for the transform coefficients ([0250] whether or not to apply filtering may be determined on the basis of transform information of a current block. The transform information may be at least one of a coded block flag (CBF), an explicit multiple core transform (EMT) flag, a non-separable secondary transform (NSST) index, a transform skip flag, and multiple transform selection (MTS).); 
deriving residual samples for the target block based on an inverse primary transform for the modified transform coefficients ([0199] The primary transform of the residual signal results in transform coefficients, and the secondary transform of the transform coefficients results in secondary transform coefficients); and 
generating a reconstructed picture based on the residual samples for the target block ([0203] The quantized-level coefficients may then be dequantized, then be secondary-inverse-transformed as necessary, and finally be primary-inverse-transformed as necessary to generate a reconstructed residual signal), wherein the target block is a coding block ([0062] When encoding and decoding an image, the unit may be a region generated by partitioning a single image… the unit may mean a block, a macroblock, a coding tree unit, a code tree block, a coding unit, a coding block), a prediction unit, a prediction block, a residual unit), a residual block, a transform unit, a transform block, etc.; and Fig. 3), and a transform block is partitioned from the coding block ([0063] Each coding tree unit may be partitioned by using at least one of a quad-tree partitioning method, a binary-tree partitioning method and ternary-tree partitioning method to configure a lower unit such as coding unit, prediction unit, transform unit, etc.), 
wherein the target block includes a luma coding block and a chroma coding block ([0062] the unit may include a luma component block, a chroma component block associated with the luma component block.).
However, Lee does not explicitly disclose wherein the inverse non-separable transform is not performed when the size of the coding block is greater than the size of a predetermined maximum transform block, wherein based on the size of the luma coding block being equal to or smaller than the size of the maximum transform block, the inverse non-separable transform is performed when the chroma coding block is less than or equal to 1/2 of the size of the maximum transform block.
Chiang suggests wherein the inverse non-separable transform is not performed when the size of the coding block is greater than the size of a predetermined maximum transform block ([0032] the video decoding system only parses a secondary transform index indicating whether inverse secondary transform needed to be applied if the width and height of a block are less than or equal to the predefined threshold. The secondary transform index for the current block is inferred to be zero as the width or height of the current block is larger than the predefined threshold.), wherein based on the size of the luma coding block being equal to or smaller than the size of the maximum transform block ([0025] Some examples of the predefined threshold include 16, 32, 64, 128, and 256 luma samples. The current block is a CU, CB, TU, or a TB, and the predefined threshold of some embodiments is set according to a maximum TU size or a maximum TB size, and the maximum TU size or maximum TB size is specified by a coding standard, such as 64 luma samples, or the maximum TU size is specified in a Sequence Parameter Set (SPS), Picture Parameter Set (PPS), tile, tile group, or slice level.) and a color format being 4:2:0 ([0006] a TU consists of one luminance (luma) TB, two chrominance (chroma) TBs, and its associated syntax elements in a picture coded with 4:2:0 color format.), the inverse non-separable transform is performed when the chroma coding block is less than or equal to 1/2 of the size of the maximum transform block ([0006] The terms Coding Tree Block (CTB), Coding block (CB), Prediction Block (PB), and Transform Block (TB) are defined to specify two-dimensional (2-D) sample array of one color component associated with the CTU, CU, PU, and TU respectively. For example, a TU consists of one luminance (luma) TB, two chrominance (chroma) TBs, and its associated syntax elements in a picture coded with 4:2:0 color format. A similar relationship is valid for CTU, CU, and PU.).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the secondary transform index of Lee with the well-size constraints suggested by Chiang. The motivation would be to so that the secondary transform index is adaptively signaled for the one or more luma TBs in the current luma CB according to the one or more positions of the last significant coefficients in the one or more luma TBs, or the secondary transform index is adaptively signaled for the one or more chroma TBs in the current chroma CB according to the one or more positions of last significant coefficients in the one or more chroma TBs. Chiang at [0022].
Regarding claim 2, Lee, further in view of Chiang, [hereinafter Lee-Chiang], discloses all the limitations and motivation of claim 1, as discussed above. Lee also discloses wherein information on the size of the maximum transform applied block is further received ([0117] A coding parameter may include information (flag, index, etc.) such as syntax element that is encoded in an encoder and signaled to a decoder, and information derived when performing encoding or decoding…a transform type, a transform size, information of whether or not a primary (first) transform is used, information of whether or not a secondary transform is used, a primary transform index, a secondary transform index… information on a CTU size, information on a minimum block size, information on a maximum block size).  
Regarding claim 3, Lee-Chiang suggest all the limitations and motivation of claim 1, as discussed above. Lee also discloses wherein whether the inverse non-separable transform is performed is derived by comparing the larger of the width or height of the target block with the width or height of the maximum transform applied block (when the horizontal size (width) of the coding unit is larger than the horizontal size (width) of the maximum transformation block, the coding unit may be vertically bisected. For example, when the vertical size (length) of the coding unit is larger than the vertical size (length) of the maximum transformation block, the coding unit may be horizontally bisected; 0159).  
Regarding claim 4, Lee-Chiang suggest all the limitations and motivation of claim 1, as discussed above. Lee also discloses wherein the maximum transform block is 64x64 (when the size of a coding unit is 64×64; 0159 [Examiner notes the block is interpreted as the coding unit]).  
Regarding claim 5, Lee-Chiang suggest all the limitations of claim 1, as discussed above. Lee also discloses wherein when the size of the target block is larger than the size of the predetermined maximum transform block, a Low Frequency Non-Separable Transform (LFNST) index indicating a predetermined transform kernel matrix used for the inverse non-separable transform is not derived (0053] For example, a constraint is set to skip signaling a secondary transform index for a CU splitting into multiple TUs. A CU is forced to split into multiple TUs when at least one of the following is true: a CU width is larger than a maximum TU width (or maximum TU or TB size), a CU height is larger than a maximum TU height (or maximum TU or TB size), or a CU size is larger than a maximum TU or TB size specified in the standard or in a SPS, PPS, tile, tile group, or slice level. Accordingly, a secondary transform index is not signaled nor parsed for a current CU when the current CU will be split into multiple TUs. [i.e., based on the index.] The secondary transform index for the current CU is simply inferred to be zero when the current CU will be split into multiple TUs.)
Regarding claims 7-10, Lee-Chiang suggest all the limitations and motivation of the elements of claims 1-4, respectively, in decoder method form rather than encoder method form. Therefore, the supporting rationale of the rejection to claims 1-4 apply equally as well to those elements of claims 7-10. 
Regarding claim 11, Lee-Chiang suggest all the limitations and motivation of claim 5 in decoder method form rather than encoder method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 11. 
Regarding claim 13, Lee-Chiang suggest all the limitations and motivation of the elements of claim 7 in encoder method form rather than encoder CRM form. Lee also discloses a computer-readable medium (a computer-readable recording medium according to the present invention may store a bitstream generated by a video encoding method according to the present invention; 0026). Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 13. 
Regarding claim 14, Lee discloses a transmission method of data for an image (The present invention relates to an image encoding/decoding method and apparatus, and a recording medium storing a bitstream; 0001), the method comprising: 
obtaining a bitstream for the image (Fig. 2); 
wherein the bitstream is generated based on; 
deriving prediction samples for a target block ([0203] The quantized-level coefficients may then be dequantized, then be secondary-inverse-transformed as necessary, and finally be primary-inverse-transformed as necessary to generate a reconstructed residual signal), 
deriving residual samples for the target block based on the prediction samples ([0131] The decoding apparatus 200 may obtain a reconstructed residual block by decoding the input bitstream, and generate a prediction block; 0131 and Fig. 2), 
deriving transform coefficients for the target block based on a primary transform for the residual samples ([0199] The primary transform of the residual signal results in transform coefficients, and the secondary transform of the transform coefficients results in secondary transform coefficients), 
deriving modified transform coefficients from the transform coefficients based on a predetermined transform kernel matrix for a non-separable transform ([0250] According to an embodiment of the present invention, whether or not to apply filtering may be determined on the basis of transform information of a current block. The transform information may be at least one of a coded block flag (CBF), an explicit multiple core transform (EMT) flag, a non-separable secondary transform (NSST) index, a transform skip flag, and multiple transform selection (MTS).), 
encoding quantized residual information and a Low Frequency Non-Separable Transform (LFNST) index indicating the transform kernel matrix to generate the bitstream (0053] For example, a constraint is set to skip signaling a secondary transform index for a CU splitting into multiple TUs. A CU is forced to split into multiple TUs when at least one of the following is true: a CU width is larger than a maximum TU width (or maximum TU or TB size), a CU height is larger than a maximum TU height (or maximum TU or TB size), or a CU size is larger than a maximum TU or TB size specified in the standard or in a SPS, PPS, tile, tile group, or slice level. Accordingly, a secondary transform index is not signaled nor parsed for a current CU when the current CU will be split into multiple TUs. [i.e., based on the index.] The secondary transform index for the current CU is simply inferred to be zero when the current CU will be split into multiple TUs.), and
transmitting the data comprising the bitstream, wherein the target block is a coding block ([0133] In order to decode a transform coefficient level (quantized level), the entropy decoding unit 210 may change a one-directional vector form coefficient into a two-dimensional block form by using a transform coefficient scanning method.), and a transform block is partitioned from the coding block, and 
wherein the target block includes a luma coding block and a chroma coding block ([0062] the unit may include a luma component block, a chroma component block associated with the luma component block.).
However, Lee does not explicitly disclose wherein the inverse non-separable transform is not performed when the size of the coding block is greater than the size of a predetermined maximum transform block, wherein based on the size of the luma coding block being equal to or smaller than the size of the maximum transform block, the inverse non-separable transform is performed when the chroma coding block is less than or equal to 1/2 of the size of the maximum transform block.
Chiang suggests wherein the inverse non-separable transform is not performed when the size of the coding block is greater than the size of a predetermined maximum transform block ([0032] the video decoding system only parses a secondary transform index indicating whether inverse secondary transform needed to be applied if the width and height of a block are less than or equal to the predefined threshold. The secondary transform index for the current block is inferred to be zero as the width or height of the current block is larger than the predefined threshold.), wherein based on the size of the luma coding block being equal to or smaller than the size of the maximum transform block ([0025] Some examples of the predefined threshold include 16, 32, 64, 128, and 256 luma samples. The current block is a CU, CB, TU, or a TB, and the predefined threshold of some embodiments is set according to a maximum TU size or a maximum TB size, and the maximum TU size or maximum TB size is specified by a coding standard, such as 64 luma samples, or the maximum TU size is specified in a Sequence Parameter Set (SPS), Picture Parameter Set (PPS), tile, tile group, or slice level.) and a color format being 4:2:0 ([0006] a TU consists of one luminance (luma) TB, two chrominance (chroma) TBs, and its associated syntax elements in a picture coded with 4:2:0 color format.), the inverse non-separable transform is performed when the chroma coding block is less than or equal to 1/2 of the size of the maximum transform block ([0006] The terms Coding Tree Block (CTB), Coding block (CB), Prediction Block (PB), and Transform Block (TB) are defined to specify two-dimensional (2-D) sample array of one color component associated with the CTU, CU, PU, and TU respectively. For example, a TU consists of one luminance (luma) TB, two chrominance (chroma) TBs, and its associated syntax elements in a picture coded with 4:2:0 color format. A similar relationship is valid for CTU, CU, and PU.).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the secondary transform index of Lee with the well-size constraints suggested by Chiang. The motivation would be to so that the secondary transform index is adaptively signaled for the one or more luma TBs in the current luma CB according to the one or more positions of the last significant coefficients in the one or more luma TBs, or the secondary transform index is adaptively signaled for the one or more chroma TBs in the current chroma CB according to the one or more positions of last significant coefficients in the one or more chroma TBs. Chiang at [0022].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. Jung 2021/0321136 also suggests the inverse non-separable transform is performed when the chroma coding block is less than or equal to 1/2 of the size of the maximum transform block ([0185] If a color format YCbCr is 4:2:0, the size of the transform block for the chroma component may be half the size of the luma component block.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487